Citation Nr: 0120531	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-20 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to accrued benefits based on a higher rate of 
special monthly compensation.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1945 to December 
1946, and from December 1947 to April 1961.  The veteran died 
in April 1999.  The appellant is his surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In February 2000, the appellant 
testified at a personal hearing from the RO before the 
undersigned member of the Board sitting in Washington, D.C., 
via video conference.  


FINDINGS OF FACT

1.  In a December 1998 rating decision, the veteran was 
granted an evaluation of 60 percent for end stage renal 
disease with hypertension, status post kidney transplant, 
status post pyelonephritis, effective February 25, 1998; an 
increased rating of 100 percent for diabetes mellitus, 
effective February 25, 1998; and entitlement to special 
monthly compensation under 38 U.S.C.A. § 1114(l) and 
38 C.F.R. § 3.350(b) on account of being so helpless as to be 
in need of regular aid and attendance effective from February 
25, 1998.

2.  At the time of his death, the veteran was service-
connected for diabetes mellitus, rated as 100 percent 
disabling; end stage renal disease with hypertension, status 
post kidney transplant, status post pyelonephritis, rated as 
60 percent disabling; arteriosclerotic heart disease, rated 
as 60 percent disabling; atheromas terminal arteries with 
complaints of pain in legs and numbness, rated as 20 percent 
disabling; tonsillectomy, hemorrhoidectomy, and inactive 
tuberculosis cervical lymph glands, all rated as non-
compensable.  In addition, he was receiving special monthly 
compensation under 38 U.S.C.A. § 1114(l) and 38 C.F.R. 
§ 3.350(b) on account of being so helpless as to be in need 
of regular aid and attendance.

3.  The medical records dated from February 25, 1998, show 
that the veteran's service-connected renal and diabetes 
mellitus disabilities were the basis of the award of special 
monthly compensation under 38 U.S.C.A. § 1114(l) and 
38 C.F.R. § 3.350(b) on account of his being so helpless as 
to be in need of regular aid and attendance; in addition, the 
veteran's arteriosclerotic heart disease with auricular 
fibrillation, paroxysmal, is deemed to be a single permanent, 
separate and distinct, independent disability, rated at more 
than 50 percent disabling.

4.  The veteran was, in fact, entitled to special monthly 
compensation under 38 U.S.C.A.§ 1114(l) and 1/2 and 38 C.F.R. § 
3.350(b) on account of his being so helpless as to be in need 
of regular aid and attendance and an additional independent 
50 percent or more rating for arteriosclerotic heart disease 
with auricular fibrillation, paroxysmal, rated as 60 percent 
disabling.

5.  When the veteran died in April 1999, the veteran had a 
claim pending for entitlement to a higher rate of special 
monthly compensation.



CONCLUSION OF LAW

The criteria for an award special monthly compensation under 
38 U.S.C.A. § 1114(l) and 1/2 for the purpose of accrued 
benefits have been met.  38 U.S.C.A. §§ 1114 (l), (p); 
5107(a) 5121 (West 1991); 38 C.F.R. §§  3.350(b), (f)(3); 
3.1000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the appellant was notified in the February 2000 rating 
decision, the June 2000 statement of the case, and the 
October 2000 supplemental statement of the case of the denial 
of her claim.  She was further notified at her February 2000 
personal hearing.  The Board notes that although the RO 
addressed the appellant's claim in the terms of entitlement 
to a higher special monthly compensation based on clear and 
unmistakable (CUE) in a December 1998 rating decision.  This 
was one of theories of entitlement advanced by the appellant 
and her representative.  However, within that consideration, 
the RO also considered the substance of the claim of 
entitlement to accrued benefits based on a higher rate of 
special monthly compensation which the appellant and her 
representative alternatively advanced as a theory of 
entitlement.  As set forth below, the Board grants the 
appellant's claim on that basis.  As such, the Board 
concludes the February 2000 rating decision, the June 2000 
statement of the case, the October 2000 supplemental 
statement of the case, and the February 2000 hearing 
satisfied VA notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A). The appellant has not referenced any unobtained 
evidence that might aid her claim or that might be pertinent 
to the bases of the denial of this claim.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the appellant.  There is sufficient evidence of 
record to decide her claim properly.  We also note that a 
claim for accrues is based on the evidence of record at time 
of death.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the appellant, the Board finds 
that the appellant has not been prejudiced by the Board's 
consideration of the claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he or she has 
been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the appellant has been given 
ample opportunity to provide evidence and argument in support 
of her claim.  In short, the Board finds that the appellant 
has been given adequate notice of the need to submit evidence 
or argument and that she is not prejudiced by this decision.

Background

In an October 1961 rating decision, service connection was 
granted for tuberculosis of cervical lymph glands, inactive, 
rated as 30 percent disabling effective April 15, 1961, 
reduced to non-compensable effective June 24, 1963; diabetes 
mellitus, rated as 20 percent disabling effective April 15, 
1961; auricular fibrillation, paroxysmal, rated as 10 percent 
disabling effective April 15, 1961; pyelonephritis, chronic, 
rated as non-compensable effective April 15, 1961; 
tonsillectomy, rated as non-compensable effective April 15, 
1961; and hemorrhoidectomy, rated as non-compensable 
effective August 7, 1961.  

In July 1966, the veteran was afforded a VA examination which 
resulted in, in pertinent part, diagnoses of paroxysmal 
auricular fibrillation, history of, with occasional 
recurrence, at present asymptomatic; moderate diabetes 
mellitus; history of pyelonephritis, history of, at present 
asymptomatic; and tuberculosis of the cervical spine, history 
of, at present asymptomatic.  In an August 1966 rating 
decision, the veteran's 20 percent rating for diabetes 
mellitus was reduced to 10 percent effective March 14, 1966.  
The other disability ratings were confirmed and continued.  

In May 1977, the veteran was afforded a VA examination which 
revealed arteriosclerotic heart disease with anginal syndrome 
and hypertension.  It was noted that the veteran was taking 
blood pressure medication.  In addition, the veteran's great 
toes were bandaged due to ulceration due to diabetes.  
Diminished knee and ankle jerks were noted on the right.  
Diabetic neuropathy was diagnosed.  The veteran's vision was 
corrected to 20/20, but the veteran complained of eye pain.  
Diabetic retinitis was diagnosed and glaucoma was suspected.  
Due to the veteran's diabetic neuropathy and diabetic 
retinitis, the RO increased the veteran's disability rating 
for diabetes mellitus to 60 percent in a July 1977 rating 
decision.  In addition, that disability was recharacterized 
as diabetes mellitus with retinopathy and circulatory 
difficulty.  In addition, the veteran's disability rating for 
auricular fibrillation, paroxysmal was recharacterized as 
arteriosclerotic heart disease with hypertension and 
auricular fibrillation, paroxysmal.  The disability rating 
for that service-connected disability was increased to 60 
percent, also.  The veteran was additionally service-
connected for atheromas terminal arteries with complaints of 
pain in legs and numbness due to diabetes mellitus, and that 
disability was assigned a 20 percent rating.  All ratings 
were effective June 10, 1976.  

The veteran was hospitalized from February to March 1987 by 
VA for a Shiley catheter placement and a bone marrow biopsy.  
The veteran presented with renal insufficiency and persistent 
nausea.  The veteran reported progressive renal deterioration 
requiring an arteriovenous fistula placement approximately 10 
days before in anticipation of dialysis.  The diagnoses were 
end stage renal disease; hypertension, well-controlled; 
normochromicnormocystic anemia; nausea; diabetes mellitus; 
and coronary artery disease.  His disability ratings were 
confirmed and continued in an April 1987 rating decision.  

According to an October 1987 field examination report, the 
veteran was on dialysis three times per week.  In August 
1996, the veteran was hospitalized by VA after his speech 
became slurred.  At that time, it was noted that the veteran 
had undergone a kidney transplant in the past.  It was 
determined that the veteran had not had a stroke.  In a 
September 1996 rating decision, the veteran's 60 percent 
rating for diabetes mellitus was confirmed and continued.  

In February 1998, the veteran was hospitalized by VA for 
treatment of his renal failure, status post kidney 
transplant.  In addition, it was noted that the veteran's 
glucoses were difficult to manage during his hospitalization.  
His coronary artery disease, hypertension, and congestive 
heart failure remained stable.  In March 1998, the veteran 
was hospitalized by VA for mental status changes.  At that 
time, it was noted that the veteran had end stage renal 
failure, status post renal transplant as well as 
hydronephrosis of the transplant.  In addition, it was noted 
that the veteran's glucoses were difficult to manage during 
his hospitalization.  His coronary artery disease was noted 
to be stable, but the veteran remained hypertensive.  It was 
also noted that he was status post cerebrovascular accident.  
Again, in March 1998, the veteran was hospitalized by VA for 
mental status changes.  In April 1998, the veteran was 
hospitalized by VA for a urinary tract infection and mental 
status changes.  It was noted that the veteran had been 
having mental status changes over the last week and had a 
newly diagnosed urinary tract infection.  During his 
hospitalization, the veteran was afforded several 
evaluations.  Renal evaluation essentially showed worsened 
renal function.  A hypertension evaluation revealed that the 
veteran's pressure improved over the course of the 
hospitalization.  Cardiovascular examination revealed a 
regular rhythm although tachycardia with a II/VI systolic 
ejection murmur was present.  In addition, diabetes mellitus 
evaluation showed that the veteran was on regular insulin 
therapy.

In May 1998, the veteran was afforded a VA housebound/aid and 
attendance examination.  The veteran's blood pressure was 
150/90, his respiratory rate was 75, and his respiration rate 
was 20.  His gait was noted to be unstable.  At that time, it 
was noted that the veteran had generalized weakness to 
include leg weakness requiring a walker or a cane.  He also 
needed assistance lifting things as well as giving himself a 
shot.  It was noted that the veteran had a history of 
prostate cancer and now had occasional urinary incontinence.  
In addition, it was noted that the veteran had mild dementia 
and was unable to care for himself.  The examiner indicated 
that the veteran required daily monitoring due to his urinary 
retention and history of renal transplant.  The veteran 
needed daily catheterization.  The diagnoses were recurrent 
urinary tract infection with urosepsis; urinary retention; 
history of prostate cancer; renal transplant with 
hydronephrosis; hypertension; and diabetes mellitus.  The 
examiner opined that the veteran required the daily personal 
health care services of a skilled provider, without which the 
veteran would require hospital, nursing home, or other 
institutional care.  

Thereafter, the veteran was treated for recurrent urinary 
tract infection and urosepsis.  His disabilities were treated 
and/or monitored during multiple hospitalizations.  

In September 1998, the veteran was hospitalized by VA for 
obstructive uropathy and a urinary tract infection.  During 
his hospitalization, he also had bradycardia.  He was also 
treated for peripheral neuropathy due to diabetes mellitus.  
The veteran's hypertension and diabetes were treated and 
controlled.  Thereafter, the veteran was hospitalized for 
urinary and dementia related problems. 

In November 1998, the veteran applied for special monthly 
compensation based on the need for aid and attendance.  In a 
December 1998 rating decision, the veteran was granted an 
evaluation of 60 percent for end stage renal disease with 
hypertension, status post kidney transplant, status post 
pyelonephritis, effective February 25, 1998; as well as an 
increased rating of 100 percent for diabetes mellitus, 
effective February 25, 1998.  The veteran's hypertension was 
thereby made part of his assigned 60 percent rating for renal 
disability whereas it was previously rated as part of his 
service-connected arteriosclerotic heart disease with 
auricular fibrillation, paroxysmal.  The veteran's 
arteriosclerotic heart disease with auricular fibrillation, 
paroxysmal, was not re-evaluated.  The RO indicated that the 
veteran was entitled to special monthly compensation under 
38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) on account of 
being so helpless as to be in need of regular aid and 
attendance effective from February 25, 1998.  In granting 
special monthly compensation based on the need for regular 
aid and attendance of another person, the RO indicated that 
the veteran's disability rating for his diabetes mellitus 
with retinopathy was rated as totally disabling.  In 
addition, the veteran's overall disability picture warranted 
that he was so helpless as to require the aid of another 
personal to perform the personal functions required in 
everyday living.  

On December 17, 1998, the veteran was informed by letter that 
in conjunction with his claim for increase an examination was 
to be scheduled.

At the time of his death, the veteran was service-connected 
for the disabilities addressed in the December 1998 rating 
decision as well as arteriosclerotic heart disease, rated as 
60 percent disabling; atheromas terminal arteries with 
complaints of pain in lets and numbness, rated as 20 percent 
disabling; tonsillectomy, hemorrhoidectomy, and inactive 
tuberculosis cervical lymph glands, all rated as non-
compensable.  

According to the Certificate of Death, in April 1999, he died 
of asystole due to acute renal failure, multiple stroke, and 
dementia history due to coronary artery disorder due to 
chronic obstructive pulmonary disease.  

In May 1999, the appellant's claim for VA death benefits was 
received.  In a May 1999 rating decision, the RO granted 
entitlement to service connection for the cause of the 
veteran's death.

In June 1999, the appellant's representative, in pertinent 
part, submitted a claim for entitlement to accrued benefits 
for a higher special monthly compensation based on clear and 
unmistakable error in the December 1998 rating decision.  The 
representative asserted that the veteran was entitled to an 
additional half-step in his level of special monthly 
compensation benefits based on his service-connected 
arteriosclerotic heart disease as a separately rated 
permanent disability assigned a rating of 50 percent or more 
which the representative asserted was not part of the 
determination to grant special monthly compensation based on 
the need for regular aid and attendance of another person.  

In a February 2000 rating decision, the RO determined that 
there was no clear and unmistakable error in the December 
1998 rating decision in the decision not to grant a higher 
level of special monthly compensation.  The appellant 
appealed that determination.  In the October 2000 
supplemental statement of the case, the RO clarified that the 
current appeal actually regarded a claim for accrued 
benefits.  

In February 2000, the appellant testified at a personal 
hearing from the RO before the undersigned member of the 
Board sitting in Washington, D.C., via video conference.  The 
appellant and her representative essentially advanced the 
argument that additional VA benefits should be paid as the 
veteran was entitled to an additional half-step in his level 
of special monthly compensation benefits based on his 
service-connected arteriosclerotic heart disease as a 
separately rated permanent disability assigned a rating of 50 
percent or more which the representative asserted was not 
part of the determination to grant special monthly 
compensation based on the need for regular aid and attendance 
of another person.  They requested additional VA benefits 
effective February 25, 1998.  

In June 2001, the appellant's representative submitted an 
informal hearing presentation.  In pertinent part, in that 
informal hearing presentation, it was asserted that 
entitlement to special monthly compensation under 38 U.S.C.A. 
§ 1114(l) and 1/2 for purposes of accrued benefits was 
warranted.  In essence, the representative asserted that the 
December 1998 RO decision had not resolved the veteran's 
claim, particularly in light of Roberson v. Principi, No. 00-
7009 (Fed. Cir. May 29, 2001), since the RO did not consider 
higher compensation under 38 U.S.C.A. § 1114(l) and 1/2, thus, 
the veteran had a claim pending for a higher rating when he 
died.  

Analysis

As noted, prior to the veteran's death, the RO promulgated a 
rating decision in December 1998 which granted an evaluation 
of 60 percent for end stage renal disease with hypertension, 
status post kidney transplant, status post pyelonephritis, 
effective February 25, 1998; an increased rating of 100 
percent for diabetes mellitus, effective February 25, 1998; 
and granted entitlement to special monthly compensation under 
38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) on account of 
being so helpless as to be in need of regular aid and 
attendance effective from February 25, 1998. 

Pursuant to 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b), 
special monthly compensation is payable to a veteran who, as 
the result of service-connected disability(ies) is so 
helpless as to be in need of regular aid and attendance.  The 
criteria for determining that a veteran is so helpless as to 
be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a).  Pursuant to 38 C.F.R. § 3.352(a), the 
criteria include the inability of the veteran to dress or 
undress himself; to keep himself ordinarily clean; whether he 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances; inability to feed himself; inability 
to attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  It is only 
necessary that the evidence establish the veteran is so 
helpless as to need regular aid and attendance not that there 
be a constant need.

In this case, the RO granted entitlement to special monthly 
compensation under 38 U.S.C.A. § 1114(l) and 38 C.F.R. 
§ 3.350(b) on account of being so helpless as to be in need 
of regular aid and attendance.  The RO indicated that the 
veteran's disability rating for his diabetes mellitus with 
retinopathy was rated as totally disabling and the veteran's 
overall disability picture showed that he was so helpless as 
to require the aid of another personal to perform the 
personal functions required in everyday living.  

The Board notes that 38 U.S.C.A. § 1114(p) and 38 C.F.R. 
§ 3.350(f)provide that in the event that the veteran's 
service-connected disabilities exceed the requirements for 
any of the rates prescribed, the next higher rate or 
intermediate 1/2 rate may be allowed.  38 C.F.R. § 3.350(f)(3) 
specifies that additional single permanent disabilities 
independently ratable at 50 percent or more will afford 
entitlement to the next higher intermediate 1/2 rate.  The 
disability or disabilities independently ratable at 50 
percent or more must be separate and distinct and involve 
different anatomical segments or bodily systems from the 
conditions establishing entitlement under 38 U.S.C.A. 
§ 1114(l) through (n).  

In this case, the RO recently determining, in denying the 
appellant's claim, that the award of special monthly 
compensation under 38 U.S.C.A. § 1114(l) and 38 C.F.R. 
§ 3.350(b) on account of being so helpless as to be in need 
of regular aid and attendance encompassed all of the 
veteran's disabilities as it was essentially the totality of 
the veteran's medical state that warranted that award.  Thus, 
although the appellant and her representative contended that 
the intermediate rate between (l) and (n) was warranted for 
the veteran's separate and distinct heart disability (rated 
above 50 percent), the RO basically determined that this 
disability was not separate and distinct, rather, it was a 
part of the aid and attendance rating.  

A review of the evidence shows that preceding the veteran's 
death, he was repeatedly hospitalized for treatment of his 
service-connected disabilities.  It is significant to note, 
however, that most of the hospitalization reports reflected 
that the veteran was admitted for treatment of renal 
disabilities.  His other service-connected disabilities were 
treated and/or maintained during the various 
hospitalizations.  Because the veteran was in such poor 
health, clearly all of his disabilities were evaluated during 
the various hospitalizations in order to monitor his medical 
state even though he was not admitted for specific treatment 
for those disabilities.  

In May 1998, the veteran was afforded a VA housebound/aid and 
attendance examination.  A review of that examination 
revealed that the veteran's blood pressure was 150/90, his 
respiratory rate was 75, and his respiration rate was 20.  
There was no other mention of other heart disability, other 
than to note that he had a diagnosis of hypertension.  Thus, 
the examiner made no reference or evaluation of 
arteriosclerotic heart disease with auricular fibrillation, 
paroxysmal.  Therefore, the Board does not believe that 
arteriosclerotic heart disease with auricular fibrillation, 
paroxysmal, was part of the examiner's determination that the 
veteran was in need of aid and attendance.  Rather, the 
examiner focused on the veteran's symptomatology associated 
with his renal failure and his diabetes mellitus.  

The Board observes that the grant of special monthly 
compensation based on aid and attendance was based on the 
numerous hospitalization records as well as the May 1998 
examination.  However, as noted, the hospitalization reports 
focused primarily on treatment for renal failure.  As 
indicated, the May 1998 examination report recommended that 
the veteran required the daily personal health care services 
of a skilled provider, without which the veteran would 
require hospital, nursing home, or other institutional care.  
That determination was not based, however, on his 
arteriosclerotic heart disease with auricular fibrillation, 
paroxysmal.  In the December 1998 rating decision, the RO 
associated the veteran's hypertension (which was evaluated 
during the May 1998 examination) with the veteran's renal 
failure.  The RO reevaluated the veteran's renal and diabetes 
mellitus disabilities.  The Board finds that although the RO 
indicated that the veteran's "overall disability picture" 
showed that the veteran was so helpless as to require the aid 
of another personal to perform the personal functions 
required in everyday living, based on the specific limitation 
of analysis by the RO to the veteran's service-connected 
renal and diabetes mellitus disabilities, the RO was not in 
fact including the veteran's arteriosclerotic heart disease 
with auricular fibrillation, paroxysmal, in that evaluation.  

The Board further observes, as noted, that the veteran's 
hypertension was taken into consideration in the decision to 
grant special monthly compensation based on the need of aid 
and attendance as that disability was associated by the RO 
with the veteran's renal disability.  Therefore, the question 
remains whether the veteran's separately rated 
arteriosclerotic heart disease with auricular fibrillation, 
paroxysmal, was a separate and distinct disability apart from 
the veteran's renal disability with hypertension and his 
diabetes mellitus.  

The veteran's hypertension, which was previously rated as 
part of the veteran's arteriosclerotic heart disease with 
auricular fibrillation was associated with his renal 
disability.  The Board notes that pursuant to 38 C.F.R. 
§ 4.115, separate ratings are not to be assigned for 
disability from disease of the heart and any form of 
nephritis, on account of the close interrelationships of 
cardiovascular disabilities.  If, however, absence of a 
kidney is the sole renal disability, even if removal was 
required because of nephritis, the absent kidney and any 
hypertension or heart disease will be separately rated.  
Also, in the event that chronic renal disease has progressed 
to the point where regular dialysis is required, any 
coexisting hypertension or heart disease will be separately 
rated.

In this case, the veteran was receiving regular dialysis.  
Thereafter, he underwent a kidney transplant.  

As noted, according to the pertinent regulation, if absence 
of a kidney is the sole renal disability, even if removal was 
required because of nephritis, the absent kidney and any 
hypertension or heart disease will be separately rated.  
Also, in the event that chronic renal disease has progressed 
to the point where regular dialysis is required, any 
coexisting hypertension or heart disease will be separately 
rated.  In light of this regulation, the Board finds that the 
veteran's kidney disability and his heart disability properly 
remained separately rated.  The veteran was on regular 
dialysis before his kidney failed.  Thereafter, he underwent 
a kidney transplant.  As such, the veteran was entitled to a 
rating based on removal of a kidney or renal dysfunction.  At 
the time of his death, the veteran was rated based on renal 
dysfunction, following removal of a kidney, under Diagnostic 
Code 7531.  

38 C.F.R. § 4.115 explains that genitourinary and 
cardiovascular disabilities can be interrelated and can 
overlap.  This does not mean, however, that every disability 
of the genitourinary system is related to every disability of 
the cardiovascular system.  Moreover, separate disability 
ratings may be warranted in certain circumstances, as in this 
case.  Furthermore, pursuant to the aforementioned 
regulation, it is specifically provided that when the veteran 
is on regular dialysis or has lost a kidney, that this renal 
disability be rated separately from cardiovascular 
disability.  The Board finds that taking this into 
consideration, it appears that the pertinent regulation 
itself provides a distinction between certain circumstances 
where genitourinary and cardiovascular disabilities that 
might otherwise be related should remain separately rated.  
As such, the Board believes that in instances such as this 
one, the veteran's cardiovascular disability, 
arteriosclerotic heart disease with auricular fibrillation, 
paroxysmal, may be considered and deemed to be separate and 
distinct from the veteran's severe renal disability; hence 
the separate 60 percent rating for that disability.  

Thus, in this case, the Board finds that the veteran's 
arteriosclerotic heart disease with auricular fibrillation, 
paroxysmal, was a separate and distinct disability.  In light 
of the foregoing, the Board finds that the veteran's 
arteriosclerotic heart disease with auricular fibrillation, 
paroxysmal, was a single permanent, separate and distinct, 
independent disability, rated at more than 50 percent 
disabling.  

In light of the foregoing, the Board finds that pursuant to 
38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3), the 
veteran was entitled to a special monthly compensation rating 
at the next higher, intermediate rate, at 38 U.S.C.A. 
§ 1114(l) and 1/2. 

The current claim is for entitlement to accrued benefits 
based on a higher rate of special monthly compensation.

Pursuant to 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c), an 
application for accrued benefits must be filed within one 
year after the date of death of the veteran.  Lathan v. 
Brown, 7 Vet. App. 359, 368 (1995).  In this case, the 
veteran died in April 1999.  The current claim was received 
within one year thereof.  

Upon the death of a veteran, any accrued benefits are 
payable, in descending order, to the veteran's spouse, 
children (in equal shares), or dependent parents (in equal 
shares).  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  
If none of those persons survives the veteran, only so much 
of the accrued benefits may be paid as necessary to reimburse 
the person who bore the expense of the last sickness or 
burial of the veteran.  38 U.S.C.A. § 5121(a)(5); 38 C.F.R. § 
3.1000(a)(4).  In this case, the appellant is the veteran's 
surviving spouse.  

Applicable law provides that an individual entitled to 
accrued benefits may be paid periodic monetary benefits (due 
and unpaid for a period not to exceed two years) to which a 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of his 
death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Jones v. West, 
136 F.3d 1296 (Fed. Cir. 1998), emphasizing that a survivor's 
accrued benefits claim derives from the veteran's having had 
a claim pending at date of death.  See also Zevalkink v. 
Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996), to the effect that an accrued-benefits 
claimant has "basically, the right to stand in the shoes of 
the veteran and pursue his claim after his death."  Thus, in 
the adjudication of a claim for accrued benefits, the 
claimant is bound by the same legal requirements to which the 
veteran would have been bound had he survived to have his 
claims finally decided.

The Federal Circuit Court also made it clear in the Jones 
case that, in order to support a claim for accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  38 U.S.C.A. §§ 5101(a), 
5121(a).  In Jones, the U.S. Court of Appeals for the Federal 
Circuit held that under 38 U.S.C. § 5101(a), "[a] specific 
claim in the form prescribed by the Secretary ... must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary."  
The Federal Circuit Court further cited 38 U.S.C. § 5121.  
Reading these two sections together compels the conclusion, 
according to the Federal Circuit Court, that, in order for a 
claimant to be entitled to accrued benefits, the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision.  

Therefore, in the absence of a pending claim at the time of 
the veteran's death, or entitlement on the basis of an 
existing rating decision, the law provides no basis for 
entitlement to accrued benefits, and the appellant's claim 
for accrued benefits therefore lacks legal merit.  

In this case, the representative has referred to the recent 
Roberson case which involved entitlement to TDIU, but its 
directives are also applicable here.  In that case, evidence 
of unemployability was submitted, but VA did not specifically 
consider TDIU.

The Federal Circuit rejected the argument that, because the 
appellant in that case never specifically requested TDIU in 
his original claim, he could not be considered to have filed 
a TDIU claim despite his submission of evidence regarding his 
unemployability.  The Federal Circuit stated that once a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally 
submits evidence of unemployability, the "identify the 
benefit sought" requirement of 38 C.F.R. § 3.155(a) is met 
and VA must consider a claim for TDIU.  The VA must consider 
TDIU because, in order to develop a claim "to its optimum" 
as mandated by Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), VA must determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether the claim is specifically labeled as a 
claim for TDIU. 

In this case, the appellant and her representative 
essentially contend that although the veteran did not 
specifically request special monthly compensation under 38 
U.S.C.A.§ 1114(l) and 1/2 and 38 C.F.R. § 3.350(b) on account 
of being so helpless as to be in need of regular aid and 
attendance and an additional independent 50 percent, he did 
request that he be awarded special monthly compensation.  
Thus, in applying Roberson, that would mean the highest level 
of special monthly compensation to which he was entitled.  
The Board finds this to be a compelling argument.  We also 
note that after the rating decision, the RO determined that 
there remained a pending claim and scheduled an examination.  
Accordingly, the Board finds that when the veteran died in 
April 1999, the veteran had a claim pending for entitlement 
to a higher rate of special monthly compensation.  

Thus, the criteria for an award special monthly compensation 
under 38 U.S.C.A. § 1114(l) and 1/2 for the purpose of accrued 
benefits have been met.

Since the claim has been granted, there is no need to 
consider the claim on any other basis, such as the theory 
advanced regarding CUE.  


ORDER

Entitlement to accrued benefits based on a higher rate of 
special monthly compensation under 38 U.S.C.A. § 1114(l) and 
1/2 is warranted, subject to the law and regulations governing 
the payment of monetary benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

